IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

THEODORE PARNELL,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-3048

T. D. ANDERSON, WARDEN
OF HAMILTON C.I.,

      Appellee.

_____________________________/

Opinion filed February 1, 2017.

An appeal from the Circuit Court for Hamilton County.
Andrew J. Decker, Judge.

Theodore Parnell, pro se, Appellant.

Kenneth Steely, General Counsel, Department of Corrections, Pamela Jo Bondi,
Attorney General, and Jennifer J. Moore, Assistant Attorney General, Tallahassee,
for Appellee.




PER CURIAM.

      AFFIRMED.

OSTERHAUS, BILBREY, and WINOKUR, JJ., CONCUR.